Filed Pursuant to Rule 424(b)(3) Registration No. 333-145903 PROSPECTUS SUPPLEMENT NO. 1 TO PROSPECTUS DATED AUGUST 17, 2009 STARTECH ENVIRONMENTAL CORPORATION This Prospectus Supplement No.1 supplements information contained in our prospectus dated August 17, 2009, as amended and supplemented from time to time, and includes the attached Current Report on Form 8-K as filed with the Securities and Exchange Commission on August 24, 2009. The prospectus relates to the resale by the selling securityholders identified on pages 74-79 of the prospectus of up to 4,795,391 shares of our common stock, no par value. You should read this Prospectus Supplement No.1 in conjunction with the prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. PLEASE CAREFULLY CONSIDER THE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus Supplement No. 1 or the Prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 25, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)August 24, 2009 Startech Environmental Corporation (Exact Name of Registrant as Specified in Charter) Colorado 0-25312 84-128657 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 88 Danbury Road, Suite 2A
